Citation Nr: 1216599	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri



THE ISSUE

Entitlement to a rating in excess of 10 percent for postoperative residuals of a left knee injury, with degenerative changes (left knee disability). 



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the St. Louis, Missouri RO, which in pertinent part denied a rating in excess of 10 percent for a left knee disability.  In May 2011, the Board remanded the matter for additional evidentiary development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that this matter must again be remanded for evidentiary development.   In May 2011, the Board remanded this matter to obtain private treatment records, to afford the Veteran a contemporaneous examination of the left knee following knee surgery in July 2010 to ascertain a true indication of the current status of the left knee disability, and to develop and address the inextricably intertwined unadjudicated issue of the Veteran's entitlement to a convalescent rating following the July 2010 surgery.  

The Veteran submitted an authorization and release form for the outstanding treatment records pertaining to the July 2010 left knee surgery, and the records from St. John's Hospital pertaining to the surgery and convalescence were successfully obtained.  Updated VA treatment records through September 2010 were also associated with the claims file.  Those remand instructions are therefore fulfilled.

However, despite the Board's clear instruction on remand to first address any convalescence (paragraph 30) rating questions raised by the July 2010 left knee surgery and post-operative recovery, a review of the claims file (including Virtual VA) reveals that the matter has been neither developed nor adjudicated.  The Board's remand narrative clearly stated that the unadjudicated issue of the Veteran's entitlement to a convalescent rating following the left knee surgery was inextricably intertwined with the claim for an increased rating for the knee. 

Additionally, the June 2011 VA joints examination afforded to the Veteran pursuant to the Board's remand is inadequate.  On physical examination, the Veteran's gait was antalgic with poor propulsion.  Symptoms included anteromedial joint line tenderness with minimal effusion, meniscus abnormality (including effusion and surgically absent meniscus).  Flexion of the knee was from 0 to 87 degrees, and extension was normal to 0 degrees; importantly, the examiner noted that there was objective evidence of pain on active motion.  The examiner also noted that there was objective evidence of pain following repetitive motion yet opined that there were no additional limitations after three repetitions of range of motion.  The examiner did not offer any opinion as to what degree the range of motion of the Veteran's left knee was additionally limited by pain on motion, either on initial testing or on repetitive motion testing; the examiner also did not address whether the range of motion was at all limited by other Deluca factors including weakness, incoordination, or lack of endurance.

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO has readjudicated the matter on the merits following the June 2011 VA examination, suggesting that development pursuant to the Board's May 2011 remand has been acceptable and complete.  However, the Board posed very specific instructions on remand, requiring adjudication of the inextricably intertwined issue of the Veteran's entitlement to a convalescent rating following the July 2010 surgery prior to readjudication of the increased rating claim on appeal.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The action previously sought by the Board is necessary for a proper adjudication of the Veteran's appeal. As there has not been substantial compliance with the remand orders, the matter must be remanded once again for compliance.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran to be afforded a new examination by an orthopedic specialist to assess the current severity of his service-connected left knee disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, including the recently obtained private treatment records from St. John's Hospital.  The examiner must be provided a copy of the applicable criteria for rating the disability at issue.  All clinical findings should be reported in detail.  The findings must include complete range of motion studies (to include any limitations due to pain); notation whether there is arthritis in the knee, as well as specific findings as to whether there is subluxation or instability and, if so, the degree of each.  The examiner should explain the rationale for any opinions given (and if the examination findings conflict with findings noted in treatment records reconcile the discrepancies).

2.  The RO should then first address any convalescence (paragraph 30) rating questions raised, and after the matter of a convalescence rating is resolved, readjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

